Title: From George Washington to Major General Nathanael Greene, 22 September 1778
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Head Quarters Fredericksburg 22d Sepr 1778
          
          I was yesterday favd with yours of the 16th. The exorbitancy of the price of forage to the Eastward exceeds what I had any conception of, 
            
            
            
            and should the seat of War be transferred to that quarter, the prices, high as they are, would no doubt rise with the demand—Mr Pettit and Colo. Biddle, alarmed at the prices of that Article in this quarter, and finding the people every day more unwilling to part with it from a hope that withholding it will still enhance the value, have drawn up a representation of the matter to me, which I am forwarding to the Legislatures of Pennsylvania, New Jersey, New York, Connecticut, Rhode Island and Massachusetts, with a desire that they will interfere, and endeavour to fall upon ways and means to regulate the prices and oblige the farmers to part with their Grain and Hay. Whether they will take up this matter? or if they do, whether the end will be answered? I cannot determine. I am afraid that the depreciation of our money is the Root of the evil, and that, untill it can be remedied, all our endeavours will be in vain.
          I am exceedingly pleased to hear that the unhappy affray at Boston has been traced to its true source, and that the French Gentlemen are convinced, that it did not originate with the inhabitants of the Town.
          I cannot determine what the next move of the Enemy will be. By withdrawing their fleet and the troops under Genl Gray from the Eastward, our apprehensions on account of Boston are relieved for the present. A little time must determine whether they mean to winter in New York, remove from thence to some other part of the Continent, or quit the States intirely.
          To be prepared to march Eastward should circumstances require, or to support the Posts in the Highlands should the Enemy turn their views that way, I have advanced Genl Gates to Danbury with five Brigades, Lord Stirling with the second line will lay hereabouts and Baron Kalb with his division, between this and West Point. Genl Putnam, with three Brigades in addition to the former Garrison, is at West Point. Genl scott with the light Corps and all the Horse, is advanced in front near our old position at the White plains.
          The particular situation of Mrs Greene is a sufficient apology for your remaining at home at present, you may at the same time be making any necessary arrangements in your department, especially those for forwarding the Cloathing from Boston to Springfeild and Harford—Majr Nicholas is appointed by the Board of War to superintend that Business, and I therefore wish you to give him every kind of assistance and advice. I am &c.
        